Citation Nr: 0944110	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of right elbow (major) 
fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of left wrist (minor) 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to 
January 1988.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which granted the Veteran's 
claim for service connection for residuals of a right elbow 
fracture, and assigned an initial rating of 10 percent, 
effective April 18, 2005, and granted service connection for 
residuals of a left wrist fracture, and assigned an initial 
rating of 10 percent, effective April 18, 2005.

In October 2009, a video hearing was held before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).
The Veteran was afforded a VA examination in December 2005, 
pursuant to his original claim for service connection, and a 
second examination in April 2008, after he submitted a timely 
Notice of Disagreement.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
See VAOPGCPREC 11-95.  However, the Court has also held that 
a veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).   The Veteran claims that his right elbow and left 
wrist disabilities have both substantially worsened since the 
last VA examination.  See Board hearing transcript, October 
2009.  Additionally, his representative contends, because the 
VA examiner did not use a Goniometer or perform any non-
standard tests, that the April 2008 examination was 
inadequate.  Id.

As the Veteran has alleged a worsening of his disabilities 
since the last VA examination, and in light of the 
representative's concerns as to the adequacy of that 
examination, the Board finds that another VA examination is 
necessary to determine the current severity of his 
disabilities.

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through October 
2007, and the Veteran specifically noted during the Board 
hearing that he had an upcoming appointment with a specialist 
to evaluate his service-connected disorders, an attempt 
should be made to obtain his most up-to-date treatment 
records.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in its possession, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimants 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in 
the possession of VA are deemed to be constructively of 
record, they must be obtained.  Id.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's left 
wrist and right elbow disabilities since 
October 2007.  As the Veteran moved during 
this period, and may have obtained 
treatment in several facilities, including 
the VAMC in Dayton, Ohio, and Martinez, 
California, a request should be made of 
all appropriate centers.  Any negative 
reply should be included in the claims 
folder.

2.  Thereafter, schedule the Veteran for 
an examination with an appropriate 
clinician to determine the current 
severity of his service-connected right 
elbow and left wrist disorders.  Any tests 
deemed necessary should be conducted, and 
all clinical findings should be reported 
in detail.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
With regard to the right elbow disorder, 
the examination report should specifically 
state the degree of disability present, to 
include whether there is favorable or 
unfavorable ankylosis in any degree of 
flexion or extension, and whether there is 
any impairment in the flail joint.  With 
regard to the left wrist, the examiner 
should specifically state the degree of 
disability present, to include whether 
there is favorable or unfavorable 
ankylosis in any degree of palmar flexion 
or dorsiflexion, or with ulnar or radial 
deviation.  Similarly, the examiner should 
conduct range of motion studies of all 
appropriate joints, and identify any 
objective evidence of pain.  The clinician 
should also discuss how the Veteran's 
disability impacts his daily activities of 
living.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


